Citation Nr: 1440565	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The appellant served on active duty for training from September 1965 to January 1966.  He also had other periods of active duty for training and inactive duty training in the Army National Guard from 1965 to 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2013.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service; current hearing loss is not attributable to military service.


CONCLUSION OF LAW

The appellant does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through an April 2010 notice letter, the appellant received notice of the information and evidence needed to substantiate his claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the April 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2010 notice letter.  Further, the appellant was provided notice regarding an award of an effective date and rating criteria in the April 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The appellant's service treatment records have been obtained and associated with the claims file.  The appellant also underwent VA examinations concerning his service connection claim in May 2010 and February 2011, with addendum opinions added in August 2011 and October 2011; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full audiological examination as well as consideration of the medical records in the claims file and the appellant's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the appellant at the examinations, and provide complete rationales for the opinions stated.  In particular, despite the contentions of the appellant's representative at the April 2013 hearing, the Board finds that the VA examiners properly converted the in-service audiogram results from ASA standards to ISO-ANSI standards.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the appellant and his representative have both submitted written argument, and the appellant and his spouse testified before the undersigned Veterans Law Judge at a hearing in April 2013.  Otherwise, neither the appellant nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the appellant contends that his hearing loss began during a period of service or is otherwise traceable to noise exposure he incurred in service.  First, the Board notes that VA audiology examinations conducted in May 2010 and February 2011 show a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The appellant served on active duty for training from September 1965 to January 1966, with additional periods of active duty for training and inactive duty training.  His DD Form 214 indicates that his military occupational specialty was as light weapons infantryman.  He has testified that his service involved exposure to a variety of weapons fire without the use of hearing protection.  Based on this evidence, the Board concedes the appellant's exposure to acoustic trauma while on active duty.  

Relevant medical evidence consists of service treatment records as well as records of the appellant's post-service evaluations and report of VA examinations conducted in May 2010 and February 2011, with addendum opinions added in August 2011 and October 2011.  Review of the service treatment records reflects that in April 1965, whisper voice testing was 15/15 bilaterally.  At the time of his separation from an initial period of active duty for training, the January 1966 report of medical examination (measured in ISO units) revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-10 (0)
--
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
--
-5 (0)

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The appellant also underwent medical examination in February 1970, during a period of active duty for training.  At that time, report of audiological examination (measured in ISO units) revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-5
--
10
LEFT
10
5
5
--
0

He did not complain of and was not treated for any problems with his hearing while in service.  On a January 1966 separation report of medical history, he responded "No" when asked if he experienced hearing loss at that time.

The record also contains reports from May 2010 and February 2011 VA examinations, with an addendum opinions added in August 2011 and October 2011.  Report of the May 2010 audiological examination reflects that the VA audiologist reviewed the claims file and conducted audiometric testing, which revealed bilateral hearing loss under 38 C.F.R § 3.385.  The examiner noted the appellant's contention that he had been exposed to noise from weapons fire during service and noted that she had converted the results of the January 1966 audiogram from ASA standards to ISO-ANSI standards.  The examiner diagnosed sensorineural hearing loss bilaterally.  Acknowledging the appellant's reported exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that his current hearing loss resulted from the acoustic trauma he suffered in service.  She based her opinion on the normal audiometric results at the time of the appellant's separation from active duty for training.  

The February 2011 VA examiner similarly acknowledged the appellant's in-service noise exposure and diagnosed him with bilateral sensorineural hearing loss but opined that, given the normal hearing displayed by at the January 1966 audiogram, it was less likely than not that his current hearing loss was related to service.  That examiner also noted that the whisper-voice test was normal at the April 1965 entrance examination, which did not establish that there had been any significant threshold shift from the time of his entrance to his separation less than one year later.  In an August 2011 addendum, the examiner reiterated that it was less likely than not that the appellant's current hearing loss was related to service.  In so finding, the examiner pointed also to the January 1970 audiogram, which also showed no hearing loss for VA purposes.  The examiner noted that it was "highly improbable" that any subsequent noise exposure during active duty for training or inactive duty training caused significant hearing loss in the absence of evidence showing "unprotected exposure to significant and frequent noise" during any period of training.  She said that she was unable to provide further opinion without resort to speculation.

A different VA audiological examiner comprehensively reviewed the claims file and issued a second addendum opinion in October 2011.  The examiner acknowledged the in-service noise exposure but opined that such acoustic trauma was not likely the cause of the appellant's current hearing loss.  In so finding, the examiner noted that the appellant had displayed normal hearing at his separation.  The examiner also noted that current medical knowledge indicates that any loss of hearing acuity caused by noise exposure is evident "immediately following the exposure."  In this regard, the examiner pointed to an Institutes of Medicine study finding that current medical understanding of hearing loss and "the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Because the appellant's hearing was found to be normal at both the January 1966 separation examination and at a later audiological evaluation in February 1970, the examiner concluded that it was less likely than not that any current hearing loss was etiologically related to in-service noise exposure, notwithstanding any threshold shift during service. 

The appellant testified before the undersigned at a hearing in April 2013.  He stated that he was exposed to acoustic trauma in service in the form of weapons fire while serving as a light weapons infantryman.  He also stated that he first experienced symptoms of hearing loss shortly after leaving service.  His representative challenged the adequacy of the VA examinations and opinions, contending that the Institutes of Medicine study relied on by the October 2011 VA examiner was not adequately cited.  In addition, the appellant has stated in multiple submissions to VA that he suffered acoustic trauma while in service and that his current hearing loss was caused by this in-service noise exposure.  

Upon consideration of the above-noted evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  The Board concedes that VA examinations confirm that the appellant currently suffers from bilateral hearing loss.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, even conceding the appellant's exposure to noise while in service, the May 2010 and February 2011 VA examiners both found no link between any current disability and military service or events coincident therewith.  These opinions were reiterated by the February 2011 VA examiner in the August 2011 addendum and by a different VA examiner in October 2011.  In particular, each VA examiner specifically considered the contentions as to in-service noise exposure and still found there to be no link between in-service noise exposure and current hearing loss.  

As noted above, the examiners specifically considered the appellant's contention that in-service noise exposure led to his hearing loss.  The examiners found, however, that his hearing loss was not likely due to any in-service noise exposure, due to his lack of in-service complaints of hearing loss and the normal audiometric testing.  In addition, the February 2011 VA examiner specifically found in her August 2011 addendum that it was not likely that any noise exposure the appellant may have had during his remaining periods of active duty for training and inactive duty training following the February 1970 audiological evaluation led to any chronic hearing loss.  The October 2011 VA examiner reiterated this point, noting the Institutes of Medicine study in finding that exposure to acoustic trauma can lead to immediate, but not likely long-term, hearing loss.  (Although the appellant's representative has challenged this study, neither he nor the appellant has submitted any evidence to support that contention.)

The Board finds persuasive the absence of medical evidence to support a finding of a nexus between the appellant's service and his current bilateral hearing loss.  In that connection, the Board notes that the medical opinions submitted by the May 2010, February 2011, August 2011, and October 2011 VA examiners all acknowledged the appellant's in-service noise exposure but nonetheless concluded that it was less likely than not that his current hearing loss was in fact due to in-service exposure to acoustic trauma.  In so finding, examiners all noted that the appellant displayed a normal result on audiometric testing at separation from service.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the appellant's time in service, including his exposure to acoustic trauma, and his current bilateral hearing loss.  

In sum, there is no competent evidence relating any current hearing loss to military service.  Absent competent evidence in the record of a relationship to military service, the claim of service connection for hearing loss must be denied.  

The Board notes that the appellant has stated in multiple submissions to VA that he suffered acoustic trauma while in service and that his current hearing loss was caused by the in-service noise exposure.  In this regard, the Board notes, first, that it does not question that the appellant was exposed to acoustic trauma in service.  Nor does the Board question that he presently suffers from bilateral hearing loss.  However, in order for the claim to be granted, the record must contain persuasive evidence linking the present disorder to service.  Here, however, as discussed above and as detailed in the multiple VA examination reports, the medical evidence does not lead to a conclusion of service connection for hearing loss.  There is simply no evidence in the record to support such a finding.

The appellant has not demonstrated that he has any medical expertise to provide a competent opinion on the question of nexus to noise exposure in service.  The Board notes that although the appellant is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of the disability.  As a layperson without the appropriate medical training and expertise, the appellant is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current hearing loss and service.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the appellant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


